Citation Nr: 0710764	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) due to in-service personal assault.

2.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1999 to 
December 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted service connection for gastroesophageal reflux 
disease, assigning a noncompensable (zero percent) rating, 
effective December 30, 2003, and denied service connection 
for PTSD.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's gastroesophageal reflux disease is manifested by 
complaints of regurgitation and occasional nausea.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of zero 
percent for gastroesophageal reflux disease have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.114, 
Diagnostic Code 7346 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board interprets the 
ruling in Dingess as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection claim for gastroesophageal reflux disease and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a March 2004 VA letter, prior 
to the May 2004 rating decision.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to notify the veteran of any other relevant evidence 
or information, which, in effect, would include any evidence 
in his possession. 

After the RO granted service connection for gastroesophageal 
reflux disease in a May 2004 rating decision, the veteran 
filed a Notice of Disagreement with the assigned rating in 
June 2004.  While the veteran was not provided a VCAA letter 
outlining the evidence necessary to substantiate an initial 
increased rating claim, including the laws regarding degrees 
of disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.   The veteran also has not argued failure of 
notice.  As such, any defect with respect to the content of 
the notice requirement for the increased rating claim for 
gastroesophageal reflux disease was non-prejudicial.    

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided an examination, 
which is adequate to determine the current severity of the 
veteran's gastroesophageal reflux disease.  The veteran has 
not referred to any additional, unobtained, available, 
relevant evidence.  Thus, VA has satisfied all duties to 
notify and assist the veteran.

Analysis

The RO granted service connection for gastroesophageal reflux 
disease in May 2004, assigning a zero percent rating 
effective December 30, 2003.  The veteran appeals this 
action.  On his VA-Form 9, he stated that his acid reflux 
condition continues to worsen and that he uses antacids 
daily, as well as physician-prescribed medications, usually 
with little or no relief.  He essentially contends that his 
gastroesophageal reflux disease is worse than warranted by a 
zero percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20. The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to 
gastroesophageal reflux disease.  For this reason, the RO 
evaluated the veteran's service-connected disability by 
analogy under 38 C.F.R. § 4.114, Diagnostic Code 7346 for 
hernia hiatal.  The veteran is in receipt of a zero percent 
rating.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, hernia hiatal 
with two or more of the symptoms of a 30 percent evaluation 
of less severity warrants a 10 percent rating.  Hernia hiatal 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health warrants a 30 percent 
rating.  Hernia hiatal with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health warrants a 60 percent rating.  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

Upon review, the medical evidence does not warrant a rating 
higher than zero percent for gastroesophageal reflux disease.  
On a March 2004 VA examination, the veteran noted that since 
2001 in service, he developed an acid burning taste that 
would come up into the back of his throat.  When this 
occurred, he reportedly drank milk or chewed Rolaids, going 
through about three rolls of Rolaids a week, on average.  He 
had no bleeding; nor had he vomited or coughed up blood.  
There was no food sticking or swallowing problems.  The 
gastroesophageal reflux disease had no effect on his usual 
activities.  On physical examination, the veteran's abdomen 
was normal without epigastric tenderness, organomegaly, or 
abdominal masses.  The diagnosis was gastroesophageal reflux 
disease.  A separate March 2004 VA medical record notes that 
the veteran's gastroesophageal reflux disease was basically 
the same and that Zantac had not been working.  An April 2004 
VA medical record shows complaints of gastroesophageal reflux 
disease on a daily basis, especially when he lay down.  The 
veteran stated that ate a "ton of Rolaids" and that he felt 
the regurgitation of liquid up into his mouth.  On review of 
systems, the veteran complained of nausea and vomiting only 
rarely, about once every two to three months, which generally 
occurred when he first lay down.  

The medical evidence shows that the only symptoms associated 
with the veteran's gastroesophageal reflux disease are 
complaints of regurgitation and occasional nausea.  Based on 
review of the criteria for a 10 percent rating under 
Diagnostic Code 7346, only one of the symptoms for 
persistently recurrent epigastric distress is met, 
regurgitation.  Since the complaints of nausea are about once 
every two to three months, these are not considered evidence 
of persistently recurrent epigastric distress.  As the 
veteran only has one symptom of persistent, recurrent 
epigastric distress, a compensable rating under Diagnostic 
Code 7346 does not apply.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's gastroesophageal reflux disease 
warranted a rating higher than zero percent.  For this 
reason, "staged ratings" are inapplicable in this case.

In sum, the Board finds that the level of impairment 
associated with the veteran's gastroesophageal reflux disease 
more closely approximates the criteria for a noncompensable 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7346.  See 
38 C.F.R. § 4.7.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
Specifically, the evidence does not reflect frequent 
hospitalization or marked interference with employment due to 
the veteran's gastroesophageal reflux disease.  In this 
regard, the March 2004 VA examination report noted that the 
veteran currently was unemployed and that there was no affect 
on his usual occupation.  There is nothing in the record to 
suggest that the veteran is unemployed due to his 
gastroesophageal reflux disease.  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of his gastroesophageal reflux 
disease.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER


Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease is denied.


REMAND

Further development is necessary before a decision can be 
made regarding the service connection claim for PTSD.

The veteran seeks service connection for PTSD due to an in-
service personal assault he contends happened in June 2000 
during a training exercise for correctional officers.  
Specifically, he asserts that he was blindfolded, beaten, 
humiliated, and sexually abused by non-commissioned officers 
and fellow soldiers in a mock riot staged in the prison where 
he worked, as practice for guards.      

The service medical records show the veteran received mental 
health treatment from September 2002 to November 2003 for 
incidents he described as sodomizing during training for 
correction officers.  The veteran reported he had been 
verbally, physically, and sexually abused by cadre and that 
he was unable to deal with his job and the Army and wanted 
out.  As part of his psychological assessment, the veteran 
received diagnoses of PTSD, depression, and rule out PTSD.  A 
September 2002 Army Regional Correctional Facility Duty 
Performance Memorandum noted that due to the veteran's 
deficient duty performance and work ethic, he was removed 
from the Regional Correctional Facility and was assigned to 
Headquarters Platoon at the company.

After service, the veteran underwent VA examination in March 
2004 to determine whether he had PTSD related to his reports 
of personal assault in service.  Upon review, however, the 
examination report is insufficient for purposes of deciding 
this claim. 

First, the examiner did not provide sufficient reasons for 
finding that the veteran did not meet all the diagnostic 
criteria for a PTSD diagnosis.  The examiner noted that the 
veteran stated that during the reported assault in service, 
there were moments when he was afraid "it would get out of 
control."  The examiner further noted psychological arousal 
during the veteran's accounting of these incidents and post-
trauma symptoms in response to the stressful incident.  The 
examiner found that the veteran did not experience a Criteria 
A event, but was not clear on which part of this criteria the 
veteran did not meet or why the criteria were not met.  The 
examiner did not indicate that he did not believe the 
veteran's reports to be true.  Thus, reasons for why he did 
not find the event described by the veteran to be traumatic 
need to be provided.

Second, the examiner noted that the veteran only exhibited 
some depressive symptoms in service that seemed largely 
resolved, when in fact he had two diagnoses of PTSD in 
service, one of which was one month prior to his discharge in 
December 2003.  Even though the examiner indicated a review 
of the claims file, the examiner's diagnosis did not seem to 
be based on a thorough review of the service medical records.  
It is also noted that a March 2004 Medical Service Progress 
Note records an assessment of PTSD.  For this and the reason 
noted above, another VA examination is necessary to resolve 
this claim.

The record further shows that additional, relevant records 
potentially exist that have not been obtained.  Specifically, 
the service medical records note in September 2002 and 
October 2002 that an investigation was pending regarding the 
Army Correctional Facility; but no such records appear in the 
claims file.  Attempts should be made to obtain these 
records, as they may be helpful in providing more details of 
any in-service assault.  Also, the most recent VA medical 
record dated in April 2004 notes that the veteran had a 
mental health appointment scheduled for May 19, 2004, which 
is not reflected in the claims file.  This record should be 
obtained, as well.  

Last, a VCAA letter addressing the evidence necessary to 
substantiate a service connection claim for PTSD based on 
personal assault should be provided.  A March 2004 VCAA 
letter was provided that generally addressed service 
connection for PTSD.  As this case involves a report of in-
service personal assault, however, the veteran should 
notified that evidence from alternative sources can be used 
to support the claim, including military or civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants, and copies of 
personal diaries or journals.  The letter also should include 
the new notice criteria pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding the information and 
evidence necessary to substantiate a 
service connection claim for PTSD based on 
personal assault.  The notice should 
include the alternative sources for 
corroborative evidence regarding the 
occurrence of a personal assault in 
service, and an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain all current psychiatric 
treatment records, including any May 19, 
2004 VA mental health record, and 
associate them with the claims folder.

3.  Obtain any records of an investigation 
of personal assault at the Army 
Correctional Facility between January 2000 
and September 2002.  Note in the request 
that a response is required.

4.  After the veteran has been given the 
opportunity to submit additional evidence 
concerning his reports of personal assault 
in service and reasonable efforts have 
been made to obtain all other relevant 
evidence, schedule the veteran for another 
VA psychiatric examination to determine 
whether it is likely, at least as likely 
as not, or unlikely that he has a current 
diagnosis of PTSD, related to his reports 
of the in-service personal assault.  If 
available, the same examiner who conducted 
the March 2004 examination should conduct 
the new examination.  

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner must provide 
in detail the reasons and bases for any 
medical opinions given.  If it is not 
feasible to answer a particular question 
or follow a particular instruction, the 
examiner should so indicate and provide an 
explanation.

5.  Subsequent to this, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time for response should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


